406 Pa. 629 (1962)
Gallizzi
v.
Scavo, Appellant.
Supreme Court of Pennsylvania.
Argued January 5, 1962.
March 20, 1962.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN and O'BRIEN, JJ.
*630 Joseph E. Gallagher, with him Herman E. Cardoni, and O'Malley, Morgan, Bour & Gallagher, for appellants.
E.C. Marianelli, for appellees.
OPINION PER CURIAM, March 20, 1962:
The cause of action in this case began as a mechanic's lien proceeding but, by agreement of the parties, was tried as an action of assumpsit so that the defendants could plead a counterclaim. The plaintiff's claim was for $23,000, the defendants' counterclaim for $5,200.
The jury rejected the defendants' counterclaim and returned a verdict in favor of the plaintiff in the sum of $19,000 for labor performed and equipment employed in behalf of the defendants under both a written agreement and subsequent oral agreements between the parties.
The defendants have appealed from the judgment in favor of the plaintiffs which was entered after the lower court's dismissal of the defendant's motion for a new trial. They do not question the sufficiency or weight of the evidence to sustain the jury's verdict but assert that various trial errors entitle them to a new trial.
The case was well tried by experienced attorneys before Judge PINOLA, able and veteran trial jurist. His opinion thoroughly and properly disposed of all issues raised by the appellants. Thus, there is no reason for this Court to file a formal opinion in the case, especially since the questions involved were factual.
Judgment affirmed.